                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

LERRION DONNELL JONES                            §

VS.                                              §                 CIVIL ACTION NO. 1:18cv147

WARDEN WATSON                                    §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Lerrion Donnell Jones, an inmate confined at the Federal Correctional Complex

in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

Petitioner’s petition does not meet the criteria required to support a claim under the savings clause

of 28 U.S.C. § 2255. See Padilla v. United States, 416 F.3d 424 (5th Cir. 2005); Reyes-Requena v.

United States, 243 F.3d. 893 (5th Cir. 2001). Accordingly, the petition should be dismissed.
                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.           The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

       SIGNED this the 26 day of February, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
